              IN THE UNITED STATES DISTRICT COURT FOR THE
                      MIDDLE DISTRICT OF TENNESSEE

    D.T., a minor, by and through his      )
    parents B.K.T. and B.H.T.,             )
                                           )
                     Plaintiffs,           ) Case No. 3:18-cv-00388
                                           )
    v.                                     )
                                           )
    SUMNER COUNTY SCHOOLS                  ) Judge William L. Campbell, Jr.
    and VENA STUART                        )
    ELEMENTARY SCHOOL,                     ) Magistrate Judge Alistair Newbern
                                           )
                     Defendants.           )

                                   STATUS REPORT

         NOW COME Plaintiffs D.T., a minor, by and through his parents B.K.T.

and B.H.T.1 (“Plaintiffs”), by and through counsel, and pursuant to this Court’s

Order dated October 3, 2018 provide the following status report on the state

truancy proceedings.

         1.    On March 9, 2018, Defendants Sumner County Schools (“District”)

and Vena Stuart Elementary School (“VES”) filed a Truancy Petition against

Plaintiffs in the case captioned In re: D.T. - Melanie Webster, et al. v. B.H.T. and




1
  Plaintiffs are identified with initials pursuant to Fed.R.Civ.P. 5.2 so as to protect
the identity of the minor child as such would be obvious if the full name of the
parents were pleaded.


Page 1 of 4
    Case 3:18-cv-00388 Document 38 Filed 12/11/18 Page 1 of 5 PageID #: 251
B.K.T., Juvenile Court for Sumner County, Case No. 2018-JR-129 (the “truancy

case”).

        2.   On December 6, 2018, Judge David Howard held trial in the truancy

case.

        3.   On the same date, Judge Howard found Plaintiffs guilty of the charge

of truancy pursuant to the 2017 version of TCA §49-6-30041 et seq. (the “TN

compulsory attendance statute”), sentenced Plaintiffs to costs, and warned

Plaintiffs that they must enroll their child in a state-approved school or risk future

additional truancy charges.

        4.   The parties are awaiting the entry of Judgment from the truancy case

and the transcript of the hearing, at which time Plaintiffs intend to file a motion for

injunctive relief in this Court. Plaintiffs have provided notice via letter to

Defendants’ counsel regarding the impending motion. (A true and correct copy of

the December 10, 2018 letter is attached hereto as Exhibit A.)




Page 2 of 4
    Case 3:18-cv-00388 Document 38 Filed 12/11/18 Page 2 of 5 PageID #: 252
Dated: December 11, 2018          Respectfully submitted,

                                  By: /s/ Robert C. Thurston
                                  Robert C. Thurston, Esq. (pro hac vice)
                                  Thurston Law Offices LLC
                                  100 Springdale Road A3
                                  PMB 287
                                  Cherry Hill, NJ 08003
                                  Telephone: (856) 335-5291
                                  Email: rthurston@schoolkidslawyer.com

                                  /s/ Michael F. Braun
                                  Michael F. Braun, Esq. (BPR 032669)
                                  Post Office Box 364
                                  Brentwood, TN 37024
                                  (615) 378-8942
                                  mfb@braun-law.com

                                  Attorneys for Plaintiffs




Page 3 of 4
    Case 3:18-cv-00388 Document 38 Filed 12/11/18 Page 3 of 5 PageID #: 253
                         CERTIFICATE OF SERVICE

      I, Robert C. Thurston, do hereby certify that I served counsel of record for
Defendants listed below, all of which are eFilers, the foregoing document by
causing the same to be sent via the ECF system on December 11, 2018:

E. Todd Presnell, Esq.
Kristi Wilcox Arth, Esq.
Jessica Jernigan-Johnson, Esq.
Bradley Arant Boult Cummings, LLP
1600 Division Street, Suite 700
Nashville, Tennessee 37203
tpresnell@bradley.com, rcole@bradley.com
karth@bradley.com
jjohnson@bradley.com


                                       /s/ Robert C. Thurston
                                       Robert C. Thurston




Page 4 of 4
    Case 3:18-cv-00388 Document 38 Filed 12/11/18 Page 4 of 5 PageID #: 254
                                                  Thurston Law Offices llc
                                                       Robert C. Thurston, Esq.*

                                                              100 Springdale Road A3
                                                                              PMB 287
                                                                 Cherry Hill, NJ 08003
                                                                856- 335-LAW1 (5291)
                                                      rthurston@schoolkidslawyer.com
                                                              * Admitted in NJ and PA
                                  EXHIBIT A

                                                                December 10, 2018
VIA EMAIL ONLY

Deanna L. Arivett, Esq.                    E. Todd Presnell, Esq.
Attorney at Law                            Bradley Arant Boult Cummings, LLP
2255 Memorial Blvd.                        1600 Division Street, Suite 700
P.O. Box 10988                             Nashville, Tennessee 37203
Murfreesboro, TN 37129                     tpresnell@bradley.com
Email: deanna@arivettlaw.com

        Re:   D.T., et al. v. Sumner County Schools, et al.
              In re Dalton Tippitt

Dear Ms. Arivett and Mr. Presnell:

Please accept this letter as formal notice pursuant to Fed.R.Civ.P. 65(b)(1)(B) that
Plaintiffs D.T., a minor, by and through his parents B.K.T. and B.H.T.
(“Plaintiffs”) intend to file their Second Emergency Motion for Temporary
Restraining Order and Preliminary Injunctive Relief in the matter captioned D.T.,
et al. v. Sumner County Schools, et al., U.S.D.C. M.D.Tenn. Civil No. 3:18-cv-
00388 immediately upon receipt of the entry of the Judgment in the truancy matter
captioned In re: D.T. - Melanie Webster, et al. v. B.H.T. and B.K.T., Juvenile Court
for Sumner County, Case No. 2018-JR-129 by Judge Howard.

Very truly yours,


Robert C. Thurston, Esq.

cc:     Counsel for D.T., B.K.T. and B.H.T. (via email only)
        Client (via email only)



                            http://schoolkidslawyer.com
      Case 3:18-cv-00388 Document 38 Filed 12/11/18 Page 5 of 5 PageID #: 255
